     Case 2:17-cr-00237-TS Document 48 Filed 08/13/20 PageID.220 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,                          MEMORANDUM DECISION AND
                                                   ORDER DENYING DEFENDANT’S
                       Plaintiff,                  EMERGENCY MOTION TO REDUCE
                                                   THE TERM OF IMPRISONMENT
v.

PABLO MONROE ANTILLON,

                       Defendant.                  Case No. 2:17-CR-237 TS

                                                   District Judge Ted Stewart


        This matter is before the Court on Defendant’s Emergency Motion to Reduce the Term of

Imprisonment. Defendant seeks release pursuant to 18 U.S.C. § 3852(c)(1)(A). For the reasons

discussed below, the Court will deny the Motion.

                                        I. BACKGROUND

        Defendant was charged with possession of methamphetamine with intent to distribute in

April 2017. On October 30, 2017, Defendant pleaded guilty, admitting to transporting

approximately 15 pounds of methamphetamine from California to Colorado. Defendant was

sentenced to 60 months’ imprisonment, 27 months below the low-end of the Guideline range.

Defendant has served 2 years of his sentence and has a scheduled release date in 2022. He now

seeks to reduce his sentence to time served based on his health conditions and the COVID-19

pandemic.




                                               1
   Case 2:17-cr-00237-TS Document 48 Filed 08/13/20 PageID.221 Page 2 of 5




                                         II. DISCUSSION

       “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction.

       The United States Sentencing Commission has issued a policy statement for sentence

reductions under this provision. The policy statement provides that the Court may reduce a term

of imprisonment under § 3582(c)(1)(A) if, after considering the factors under 18 U.S.C. §

3553(a), the Court determines: (1) extraordinary and compelling reasons warrant release; (2) the

defendant is not a danger to the safety of any other person or to the community; and (3) the

reduction is consistent with the policy statement. 2

       The United States argues that Defendant’s Motion should be denied because: (1)

Defendant has failed to exhaust his administrative remedies; (2) he has not identified

extraordinary and compelling reasons for his reduction in sentence; and (3) he poses a significant

danger to the community.


       1
           United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996).
       2
           U.S.S.G. § 1B1.13.


                                                  2
     Case 2:17-cr-00237-TS Document 48 Filed 08/13/20 PageID.222 Page 3 of 5




A.         EXHAUSTION

           “Before passage of the First Step Act of 2018, district courts could grant compassionate

release sentence reductions only upon a motion by the [Bureau of Prisons] Director.” 3

After the First Step Act, a motion for modification may be brought directly by the prisoner.

Before doing so, the prisoner must fully exhaust all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or there must be a lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.

           Defendant has attached to his Motion a request to the warden dated April 8, 2020. The

United States asserts that Defendant has not sought release through the Bureau of Prisons but

does not address the request Defendant provided the Court. Based on that document, it appears

that Defendant has complied with the exhaustion requirements as he filed his Motion more than

thirty days after making a request to the warden.

B.         EXTRAORDINARY AND COMPELLING REASONS

           The Sentencing Commission has been given the responsibility to describe “what should

be considered extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.” 4 Relevant here, the Sentencing Commission has

stated that a defendant “suffering from a serious physical or medical condition” “that

substantially diminishes the ability of the defendant to provide self-care within the environment




           3
               United States v. Beck, 425 F. Supp. 3d 573, 577–78 (M.D.N.C. 2019).
           4
               28 U.S.C. § 944(t).


                                                    3
   Case 2:17-cr-00237-TS Document 48 Filed 08/13/20 PageID.223 Page 4 of 5




of a correctional facility and from which he or she is not expected to recover” may be considered

for a sentence reduction. 5

       Here, Defendant is obese and suffers from hypertension. Defendant contends that these

conditions, in conjunction with the current COVID-19 pandemic, warrant a sentence reduction.

The Centers for Disease Control and Prevention has stated that people that suffer from obesity

and high blood pressure have a higher risk for severe illness from COVID-19.

       The government concedes that the standard of extraordinary and compelling

circumstances may be met where an inmate has a chronic medical condition that has been

identified by the CDC as elevating their risk for becoming seriously ill from COVID-19.

However, the government contends that Defendant fails to provide sufficient information to

support his claim. In response, Defendant, though counsel, has provided his medical records,

which show that Defendant is obese and, though he has not been diagnosed with hypertension,

the medical records contain blood pressure readings showing Defendant is hypertensive.

       Those records, however, also indicate that Defendant tested positive for COVID-19 in

May 2020. 6 Defendant was asymptomatic and has now recovered. 7 Thus, while in theory

Defendant’s conditions could make him more susceptible for becoming seriously ill, the reality is

that he did not. While Defendant raises concerns of reinfection, there are currently only two

cases of COVID-19 at FCI Lompoc, where Defendant is housed. Therefore, Defendant has

failed to demonstrate extraordinary and compelling circumstances to justify his release. Based



       5
           U.S.S.G. § 1B1.13, Application Note 1(A).
       6
           Docket No. 46-1, at 17.
       7
           Id.


                                                4
   Case 2:17-cr-00237-TS Document 48 Filed 08/13/20 PageID.224 Page 5 of 5




on this, the Court need not determine whether Defendant is a danger to the community or

whether his release comports with the factors set out in § 3553(a).

                                       III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Emergency Motion to Reduce the Term of Imprisonment

(Docket No. 43) is DENIED.

       DATED this 13th day of August, 2020.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                                5
